                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                         NORTHERN DIVISION AT KNOXVILLE

  KNOX TRAILERS, INC. and POST TRAILER
  REPAIRS, INC.,

                 Plaintiffs,
  vs.

  JEFF CLARK, individually; AMY CLARK,
  individually; PAUL HENNAGER, individually;
                                                                 No.: 3:20-cv-00137
  ROY BAILEY, individually; BILLY MAPLES,
  d/b/a TITAN TRAILERS REPAIRS & SALES,
  LLC; BILLY MAPLES, individually; AMANDA
  MAPLES, individually; and TITAN TRAILERS
  REPAIRS & SALES, LLC,

                 Defendants.

    DEFENDANTS’ MOTION TO CONTINUE TRIAL DATE, AMEND SCHEDULING
           ORDER AND FOR SCHEDULING/STATUS CONFERENCE


        Each of the Defendants move the Court for entry of an Order continuing the trial date,

 which is currently set to commence on May 24, 2021 and to amend the Scheduling Order (Doc.

 25) to correspond with the newly set trial date. Defendants further request that the Court set this

 matter for a scheduling or status conference at which case related scheduling can be addressed. As

 grounds for this Motion, Defendants state as follows:

        1.      This action was originally filed on March 19, 2020 in the Chancery Court for Knox

 County Tennessee. It was subsequently removed to this Court by Defendants on March 31, 2020,

 pursuant to 28 U.S.C. §1331, 1441 and 18 U.S.C. §1836, et. seq.

        2.      The Court and counsel for each of the parties attended a Fed. R. Civ. P. 16(b)

 Scheduling Conference on April 28, 2020 which resulted in entry of a Scheduling Order on that

 same date (Doc. 25). The Scheduling Order set the trial to commence on May 24, 2021.




Case 3:20-cv-00137-TRM-DCP Document 61 Filed 11/17/20 Page 1 of 5 PageID #: 604
        3.      Several weeks prior to the scheduling conference and entry of the Scheduling Order

 counsel for each of the Defendants directed correspondence to counsel for Plaintiffs addressing a

 number of claims in Plaintiffs’ Verified Complaint that Defendants believe are deficient and

 require either dismissal or amendment. See, Doc 49-2. This correspondence was sent to Plaintiff’s

 counsel in an effort to comply with the Court’s Order Governing Motions to Dismiss (Doc 6).

 Plaintiffs, however, declined to amend their Complaint. See, Doc 49-1 and Doc 52. Consequently,

 each of the Defendants filed Fed. R. Civ. P. 12(6)(b) Motions to Dismiss on June 11, 2020 and

 June 16, 2020 addressing some or all of Plaintiffs’ claims. See, Docs. 31, 33, 35, 37, 39 and 41.

        4.      While those Motions to Dismiss were pending, counsel for Plaintiffs informed

 defense counsel that Plaintiffs intended to file a Motion to Amend Complaint. See Doc. 49-6. On

 July 31, 2020 Plaintiffs filed their Motion to Amend Complaint (Doc 49).

        5.      On August 6, 2020 the Court entered an Order (Doc 52) stating that Defendants’

 Motions to Dismiss would be held in abeyance pending the Court’s ruling on Plaintiffs’ Motion to

 Amend the Verified Complaint.

        6.      While the Court noted in the Order that it intends to grant Plaintiffs’ Motion to

 Amend, Defendants do not believe they have the ability or right to issue discovery to Plaintiffs on

 the myriad of new and previously undisclosed factual allegations contained in that proposed, but

 yet to be filed pleading. Defendants certainly intend to engage in discovery respecting the proposed

 39-page, Amended Complaint (containing 14 counts and 282 numbered paragraphs) to include

 detailed interrogatories and request for production of documents seeking information and

 documents substantiating the new allegations.

        7.      Defendants are concerned, however, that the time frames and deadlines set forth in

 the current Scheduling Order will not provide sufficient time for them to address the new factual



                                                  2

Case 3:20-cv-00137-TRM-DCP Document 61 Filed 11/17/20 Page 2 of 5 PageID #: 605
 allegations in the yet to be filed Amended Complaint through written interrogatories, request for

 production of documents and reasonably necessary party and witness depositions. Further, counsel

 for Defendants expect that once they have a reasonable opportunity to conduct this necessary

 discovery, dispositive motions addressing most, if not all, of Plaintiffs’ claims will be filed.

        8.      The current Scheduling Order simply does not provide sufficient time for that to

 occur. For instance, the parties presently must file their final witness lists on or before December

 14, 2020. The present discovery cut off is January 11, 2021 and dispositive motions must be filed

 on or before February 8, 2021.

        9.      Defendants therefore request that the Court enter an Order continuing the trial of

 this action to a later date to enable them to undertake the discovery necessary to fully elucidate the

 issues raised in Plaintiffs’ yet to be filed Amended Complaint. Defendants further request that the

 Court amend the Scheduling Order to correspond with the new trial date.

        10.     Defendants also request that the Court conduct a telephonic or virtual

 scheduling/status conference at which these scheduling matters can be discussed. In addition,

 during this conference the Court may take up the issue of entry of an appropriate Protective Order,

 which is now a matter at issue between the parties. See, Motion for Protective Order by Knox

 Trailers, Inc., Post Trailer Repairs, Inc. (Doc. 59).




                                                    3

Case 3:20-cv-00137-TRM-DCP Document 61 Filed 11/17/20 Page 3 of 5 PageID #: 606
    This the 17th day of November, 2020.



                                               _______/s/ John M. Lawhorn _________________
                                               John M. Lawhorn (BPR No. 14388)
                                               FRANTZ, MCCONNELL & SEYMOUR, LLP
                                               P.O. Box 39
                                               Knoxville, TN 37901
                                               (865) 546-9321
                                               Attorney for Defendants Billy Maples, Amanda
                                               Maples and Titan Trailer Repair & Sales, LLC


                                               ________/s/ Chris W. McCarty ________________
                                               Chris W. McCarty, Esq. (BPR No. 25551)
                                               Lewis Thomason
                                               620 Market Street, 5th Floor
                                               P.O. Box 2425
                                               Knoxville, TN 37901-2425
                                               Attorney for Defendants Jeff Clark, Amy Clark, Paul
                                               Henegar and Roy Bailey




                                  CERTIFICATE OF SERVICE


         The undersigned hereby certifies that a true and exact copy of the foregoing document has
 been served this 17th day of November, 2020, upon all counsel or parties as listed below at interest
 in this cause by delivering a true and exact copy to the offices of said counsel or parties or by
 placing a copy in the United States mail addressed to said counsel or parties at his/her office, with
 sufficient postage to carry it to its destination, or by special overnight courier; if the foregoing
 document has been electronically filed with the Court, this service has been made only upon
 counsel or parties to whom the Court does not furnish electronic copies of filings.

 Shelley S. Breeding, Esq.
 Breeding Henry Baysan PC
 900 S. Gay Street, Ste. 1950
 Knoxville, TN 37902

 Jimmie G. Carter, Jr., Esq.
 Breeding Henry Baysan PC
 900 S. Gay Street, Ste. 1950
 Knoxville, TN 37902


                                                  4

Case 3:20-cv-00137-TRM-DCP Document 61 Filed 11/17/20 Page 4 of 5 PageID #: 607
 Madeline S. Copes, Esq.
 Breeding Henry Baysan PC
 900 S. Gay Street, Ste. 1950
 Knoxville, TN 37902



                                                      ____/s/ John M. Lawhorn
                                                      John M. Lawhorn
                                                      FRANTZ, McCONNELL & SEYMOUR, LLP



 S:\WDOX\CLIENTS\8537\0000001\MOTIONS\02120995.DOCX




                                                        5

Case 3:20-cv-00137-TRM-DCP Document 61 Filed 11/17/20 Page 5 of 5 PageID #: 608
